DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Preliminary Amendment
2. 	The Examiner acknowledges the amended claims filed on 05/18/2020. Claims 1-13 have amended. Claims 14-18 have been added. 

3. 	The amendments to the Specification filed on 05/18/2020 are acknowledged and made of record.  

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/14/2020, 07/20/2020 and 05/18/2020 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 


6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control unit” in claims 1-7 and 13-18. 

a) “a control unit” corresponds to control circuitry 20; see paragraphs 0046, 0050 and fig. 1 of the publication of the instant application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	Claims 1-2, 4-7, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US-PGPUB 2020/0162691) in view of Krymski (US-PGPUB 2006/0261246).
 	Regarding claim 1, Mori discloses a pixel sensor cell (Pixel PXL; see figs. 1-2 and paragraphs 0049-0052) for a CMOS sensor device (CMOS image sensor 10; see fig. 1 and paragraphs 0041-0042) comprising:   
 	a photodiode for generating photoelectrons (A photodiode (PD) serving as a photoelectric conversion part; see fig. 2 and paragraph 0052); 
 	a first transfer transistor coupling the photodiode with an intermediate node and configured to be controlled by a first control signal (Transfer transistor TG-Tr serving as a charge transfer gate part; see fig. 2 and paragraphs 0052. Transistor TG-Tr is connected between the photodiode PD and the floating diffusion FD and controlled by a control signal TG applied to the gate thereof through a control line; see paragraph 0056); 
 	a gain reducing capacitance (Part 80, fig. 2) applied on the intermediate node (A capacitance changing part 80 that is connected to the floating diffusion FD and is capable of changing the capacitance of the floating diffusion FD in accordance with a capacitance changing signal BIN; see fig. 2 and paragraph 0053. Increase the capacitance of the floating diffusion FD to reduce the conversion gain. In the second reading period PRD12, the capacitance changing signal BINn is switched to the H (high) level, such that the capacitance (quantity of charges) of the floating diffusion FD is changed (increased). At the time t4 after the start of the third reading period PRD13, low conversion gain mode reading LCG12 is performed in which the reading part 70 reads pixel signals with a low conversion gain (second conversion gain) obtained by setting the capacitance (quantity of charges) of the floating diffusion FD to the total capacitance value of the second total capacitance of the pixel PXLn and the first total capacitance of the pixel PXLn+1; see figs. 2, 7 and paragraphs 0104-0105, 0115-0116, 0109, 0006, 0008, 0118, 0123-0124, 0127); 
 	 an output buffer coupled with the sense node and configured to amplify a potential on the sense node (One source follower transistor SF-Tr serving as a source follower element, and one selection transistor SEL-Tr serving as a selection element. Transistor SF-Tr outputs, to the vertical signal line LSGN, a read-out signal VSL of a column output obtained by converting the charges in the floating diffusion FD into a voltage signal with a gain corresponding to the quantity of the charges (potential); see fig. 2 and paragraphs 0052, 0059, 0050).  
 	However, Mori fails to expressly disclose a second transfer transistor coupling the intermediate node with a sense node and configured to be controlled by a second control signal.
 	On the other hand, Krymski discloses a second transfer transistor coupling the intermediate node with a sense node and configured to be controlled by a second control signal (A second transfer gate 214 connected between the intermediate node 212 and the memory node 208. The intermediate node 212 has an equivalent capacitance 216 and the memory node has an equivalent capacitance 218; see fig. 4 and paragraphs 0025, 0027). 


 	Regarding claim 2, Mori and Krymski disclose everything claimed as applied above (see claim 1). In addition, Mori discloses a reset transistor is provided which is configured to receive a reset signal and to selectively couple a supplied reset voltage to the intermediate node (The reset transistor RST-Tr is connected between a power supply line VRst and the floating diffusion FD and controlled through a control line RST. The reset transistor RST-Tr remains selected and in the conduction state during a period in which the control signal RST is at the H level, to reset the floating diffusion FD to the potential of the power supply line VRst (or VDD); see fig. 2 and paragraphs 0052, 0057).

 	Regarding claim 4, Mori and Krymski discloses everything claimed as applied above (see claim 1). In addition, Mori discloses a control unit (Circuits 60 and 30; see fig. 1) is provided to control operation of the pixel sensor cell by timely providing the first control signal (The vertical scanning circuit 30 drives the pixels in the rows through the row-scanning control lines in accordance with the control of the timing control circuit 60. The timing control circuit 60 generates timing signals for parts 20-50; see paragraphs 0061, 0071). 

 	On the other hand, Krymski discloses the control unit providing the second control signal (Control signals, including control signal TX2, are supplied to the pixel circuit gates from a row driver circuit 112; see figs. 4-5 and paragraphs 0028, 0043, 0015). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori and Krymski to provide the control unit providing the second control signal for the purpose of improving fixed pattern noise arising from transistor feedthroughs in the pixel circuit.

 	Regarding claim 5, Mori and Krymski disclose everything claimed as applied above (see claim 1). In addition, Mori discloses the photodiode is formed as a pinned photodiode (The photodiode (PD) in each pixel PXL is a pinned photodiode (PPD); see fig. 2 and paragraph 0055). 

 	Regarding claim 6, Mori and Krymski disclose everything claimed as applied above (see claim 1). However, Mori fails to expressly disclose the transistors are formed as MOSFET transistors. 
 	Nevertheless, Krymski discloses the transistors are formed as MOSFET transistors (The first transfer gate 210 and the second transfer gate 214 are preferably implemented as MOSFETs; see figs. 4-5 and paragraph 0025). 


 	Regarding claim 7, Mori and Krymski disclose everything claimed as applied above (see claim 1). In addition, Mori discloses the output buffer is formed with a selectable source follower (One source follower transistor SF-Tr serving as a source follower element, and one selection transistor SEL-Tr serving as a selection element; see fig. 2 and paragraphs 0052, 0059, 0050).  

 	Regarding claim 13, Mori discloses a CMOS image sensor (CMOS image sensor 10; see fig. 1 and paragraphs 0041-0042) including an array of multiple pixel sensor cells (In the pixel part 20, a plurality of pixels are arranged in a two-dimensional matrix comprised of N rows and M columns; see figs. 1-2 and paragraph 0050), wherein each pixel cell (Pixel PXL; see figs. 1-2 and paragraphs 0049-0052) comprises: 
 	a photodiode for generating photoelectrons (A photodiode (PD) serving as a photoelectric conversion part; see fig. 2 and paragraph 0052); 
 	a first transfer transistor coupling the photodiode with an intermediate node and configured to be controlled by a first control signal (Transfer transistor TG-Tr serving as a charge transfer gate part; see fig. 2 and paragraphs 0052. Transistor TG-Tr is connected between the photodiode PD and the floating diffusion FD and controlled by a 
 	a gain reducing capacitance (Part 80; see fig. 2) applied on the intermediate node (A capacitance changing part 80 that is connected to the floating diffusion FD and is capable of changing the capacitance of the floating diffusion FD in accordance with a capacitance changing signal BIN; see fig. 2 and paragraph 0053. Increase the capacitance of the floating diffusion FD to reduce the conversion gain. In the second reading period PRD12, the capacitance changing signal BINn is switched to the H (high) level, such that the capacitance (quantity of charges) of the floating diffusion FD is changed (increased). At the time t4 after the start of the third reading period PRD13, when the capacitance changing signal BINn remains at the H level, a second low conversion gain mode reading LCG12 is performed in which the reading part 70 reads pixel signals with a low conversion gain (second conversion gain) obtained by setting the capacitance (quantity of charges) of the floating diffusion FD to the total capacitance value of the second total capacitance of the pixel PXLn and the first total capacitance of the pixel PXLn+1; see figs. 2, 7 and paragraphs 0104-0105, 0115-0116, 0109, 0006, 0008, 0118, 0123-0124, 0127); 
	an output buffer coupled with the sense node and configured to amplify a potential on the sense node (One source follower transistor SF-Tr serving as a source follower element, and one selection transistor SEL-Tr serving as a selection element. Transistor SF-Tr outputs, to the vertical signal line LSGN, a read-out signal VSL of a column output obtained by converting the charges in the floating diffusion FD into a 
 	However, Mori fails to expressly disclose a second transfer transistor coupling the intermediate node with a sense node and configured to be controlled by a second control signal.
 	On the other hand, Krymski discloses a second transfer transistor coupling the intermediate node with a sense node and configured to be controlled by a second control signal (A second transfer gate 214 connected between the intermediate node 212 and the memory node 208. The intermediate node 212 has an equivalent capacitance 216 and the memory node has an equivalent capacitance 218; see fig. 4 and paragraphs 0025, 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori and Krymski to provide a second transfer transistor coupling the intermediate node with a sense node and configured to be controlled by a second control signal for the purpose of improving fixed pattern noise arising from transistor feedthroughs in the pixel circuit.

	Regarding claim 15, Mori and Krymski disclose everything claimed as applied above (see claim 13). In addition, Mori discloses a control unit (Circuits 60 and 30; see fig. 1) is provided to control operation of the pixel sensor cell by timely providing the first control signal (The vertical scanning circuit 30 drives the pixels in the rows through the row-scanning control lines in accordance with the control of the timing control circuit 60. 
 	However, Mori fails to expressly disclose the control unit providing the second control signal. 
 	On the other hand, Krymski discloses the control unit providing the second control signal (Control signals, including control signal TX2, are supplied to the pixel circuit gates from a row driver circuit 112; see figs. 4-5 and paragraphs 0028, 0043, 0015). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori and Krymski to provide the control unit providing the second control signal for the purpose of improving fixed pattern noise arising from transistor feedthroughs in the pixel circuit.

	Regarding claim 16, Mori and Krymski disclose everything claimed as applied above (see claim 13). In addition, Mori discloses the photodiode is formed as a pinned photodiode (The photodiode (PD) in each pixel PXL is a pinned photodiode (PPD); see fig. 2 and paragraph 0055).

	Regarding claim 17, Mori and Krymski disclose everything claimed as applied above (see claim 13). However, Mori fails to expressly disclose the transistors are formed as MOSFET transistors. 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori and Krymski to provide the transistors are formed as MOSFET transistors for the purpose of reducing noise in the pixel circuit cell. 

	Regarding claim 18, Mori and Krymski disclose everything claimed as applied above (see claim 13). In addition, Mori discloses the output buffer is formed with a selectable source follower (One source follower transistor SF-Tr serving as a source follower element, and one selection transistor SEL-Tr serving as a selection element; see fig. 2 and paragraphs 0052, 0059, 0050).  

11.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Krymski and further in view of Sugawa et al. (US-PGPUB 2020/0043971). 
 	Regarding claim 3, Mori and Krymski disclose everything claimed as applied above (see claim 1). However, Mori and Krymski fail to disclose the intermediate node is provided with a gain reducing capacitance which particularly is formed as a p+n junction. 
 	Nevertheless, Sugawa discloses the intermediate node is provided with a gain reducing capacitance which particularly is formed as a p+n junction (The capacitance FD 203 can be a wiring parasitic capacitance formed in wiring of the device, a PN junction capacitance; see fig. 2 and paragraph 0166). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori, Krymski and Sugawa to provide a capacitance which is formed as a pn junction for the purpose of reducing manufacturing costs while improving charge collection in the intermediate node. 
 	Mori, Krymski and Sugawa disclose the claimed invention except for p+. It would have been an obvious matter of design choice to provide a capacitance which is formed as a p+n junction, since applicant has not disclosed that p+n solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a regular pn junction for the purpose of reducing manufacturing costs while improving charge collection in the intermediate node. 

 	Regarding claim 14, Mori and Krymski disclose everything claimed as applied above (see claim 13). However, Mori and Krymski fail to disclose the intermediate node is provided with a gain reducing capacitance which particularly is formed as a p+n junction. 
	Nevertheless, Sugawa discloses the intermediate node is provided with a gain reducing capacitance which particularly is formed as a p+n junction (The capacitance forming the capacitor CFD 203 can be a wiring parasitic capacitance formed in wiring of the device, a PN junction capacitance; see fig. 2 and paragraph 0166). 

 	Mori, Krymski and Sugawa disclose the claimed invention except for p+. It would have been an obvious matter of design choice to provide a capacitance which is formed as a p+n junction, since applicant has not disclosed that p+n solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a regular pn junction for the purpose of reducing manufacturing costs while improving charge collection in the intermediate node. 

12.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krymski in view of Otaka et al. (US-PGPUB 2019/0141270). 
 	Regarding claim 8, Krymski discloses a method for operating a pixel sensor cell (Pixel circuit; see fig. 4 and paragraphs 0024-0025), comprising: 
 	accumulating photoelectrons in a photodiode (Photodiode 202; see figs. 4-5 and paragraph 0025) during a predetermined integration time (An image exposure period begins upon closing of the first transfer gate 210. During image exposure, photocurrent is integrated at the photodiode node 204, causing an accumulation of charge; see fig. 4-5 and paragraph 0029. Period 4, during which charge is accumulated at the photodiode node PD; see paragraph 0036 and fig. 10), a first transfer transistor coupling the photodiode with an intermediate node and configured to be controlled by a first control 
 	in a first phase, coupling an intermediate node with a sense node by means of a second transfer transistor (A second transfer gate 214 connected between the intermediate node 212 and the memory node 208; see figs. 4-5 and paragraphs 0025. In period 5, charge to be transferred to the intermediate node C2 and the memory node C3 from the photodiode node PD; see paragraph 0037) and providing a charge, wherein the potential is generated and read out as sampling output signal (Period 7, during this state an image signal derived from the charge stored in the memory node C3 may be read out onto the column line; see paragraph 0038 and figs. 4-5, 13);
 	in a second phase, controlling the second transfer transistor to set a threshold of the second transfer transistor to a potential where the second transfer transistor isolates the intermediate node and the sense node (period 10, during which the second transfer gate TX2 is closed, thereby isolating the memory node C3 from the intermediate node C2; see paragraph 0039) and which is substantially equal or higher than the potential of the intermediate node (potential at TX2 > potential at C2; see fig. 10), coupling the intermediate node with the sense node (period 12, figs. 5, 18) and reading out the potential on the sense node as an sampling output signal (Period 13, during which the second transfer gate TX2 is closed again, thus isolating the memory node C3 from the intermediate node C2. During this state a reset signal derived from the charge stored in the memory node C3 may be read out onto the column line; see paragraphs 0038, 0039 and figs. 4-5, 19). 

 	On the other hand, Otaka discloses in a first phase providing a charge threshold for accumulated photoelectrons so that only excess photoelectrons are allowed to pass to the intermediate node, wherein the potential generated by the excess photoelectrons is read out as an HDS (1st comparison signal) sampling output signal and in a second phase providing an LLS (2nd comparison signal)  sampling output signal (The control of the reading part, performs a first comparison processing outputting a digitized first comparison result signal with respect to the voltage signal corresponding to the overflow charge overflowing from the photoelectric conversion element to the output node in the integration period and a second comparison processing outputting a digitized second comparison result signal with respect to the voltage signal corresponding to the accumulated charge of the photoelectric conversion element transferred to the output node in the transfer period after the integration period; see fig. 3-4B and paragraphs 0018, 0019, 0050, 0059-0060, 0092).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krymski and Otaka to provide in the first phase, providing a charge threshold for accumulated photoelectrons so that only excess photoelectrons are allowed to pass to the intermediate node, wherein the potential generated by the excess photoelectrons is 

 	Regarding claim 9, Krymski and Otaka disclose everything claimed as applied above (see claim 8). In addition, Krymski discloses a cell output is determined depending on the 1st sampling output signal and the 2nd sampling output signal (see sampling signals SH_S and SH_R in fig. 5 and paragraphs 0038-0039, 0041). 
 	However, Krymski fails to disclose a cell output is determined depending on the LLS sampling output signal and the HDS sampling output signal. 
 	Nevertheless, Otaka discloses a cell output is determined depending on the LLS sampling output signal and the HDS sampling output signal (1st comparison signal an 2nd comparison signal; see fig. 3-4B and paragraphs 0018, 0019, 0050, 0059-0060, 0092).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krymski and Otaka to provide a cell output is determined depending on the LLS sampling output signal and the HDS sampling output signal for the purpose of suppressing the influence of a dark current of the FD and deterioration of an image.

 	Regarding claim 10, Krymski and Otaka disclose everything claimed as applied above (see claim 9). In addition, Krymski discloses after the first phase a first reset potential is loaded on the sense node (Period 9, during which the reset voltage Vrst 

 	Regarding claim 11, Krymski and Otaka disclose everything claimed as applied above (see claim 10). However, Krymski fails to disclose after resetting the sense node and after the threshold of the second transfer transistor has been set to a potential where the second transfer transistor isolates the intermediate node and the sense node and which is substantially equal or higher than the potential of the intermediate node, reading out a reference sampling output signal, wherein the cell output is further determined depending on the reference sampling output signal. 
 	On the other hand, Otaka discloses after resetting the sense node and after the threshold of the second transfer transistor has been set to a potential where the second transfer transistor isolates the intermediate node and the sense node and which is substantially equal or higher than the potential of the intermediate node, reading out a reference sampling output signal, wherein the cell output is further determined depending on the reference sampling output signal (A comparator which performs comparison processing comparing the voltage signal of the output buffer part and a reference voltage and outputting the digitized comparison result signal. In the first comparison processing, starts an analog-to-digital (AD) conversion processing comparing the voltage signal of the output buffer part and the reference voltage and 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krymski and Otaka to provide after resetting the sense node and after the threshold of the second transfer transistor has been set to a potential where the second transfer transistor isolates the intermediate node and the sense node and which is substantially equal or higher than the potential of the intermediate node, reading out a reference sampling output signal, wherein the cell output is further determined depending on the reference sampling output signal for the purpose of suppressing the influence of a dark current of the FD and deterioration of an image.

 	Regarding claim 12, Krymski and Otaka disclose everything claimed as applied above (see claim 10). In addition, Krymski discloses after reading out the potential on the sense node as a LLS sampling output signal, the second transfer transistor is controlled to electrically merge the intermediate node and the sense node, reset the intermediate and sense nodes onto the first reset potential (period 15, during which the reset voltage Vrst returns to high, causing charge to be drained from the intermediate node C2 and the memory node C3; see figs. 5, 21 and paragraph 0040). 

Contact Information 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/02/2021